DETAILED ACTION
The instant application having Application No. 17/071635 has a total of 30 claims pending in the application.  There are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 3/11/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 11, 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2021/0112503).

Regarding Claim 1, Zhang teaches a method for wireless communication at a user equipment (UE), comprising:
receiving, from a base station serving the UE in a first network, a power control configuration (“the transmit power control parameter includes any one or more of the following: a target power value, a path loss compensation factor, a closed-loop transmit power value, and a cross-link interference parameter” – See [0032]; “The cross-link interference parameter may be notified by the second base station to the second terminal by using at least one of higher layer signaling, MAC layer signaling, and physical layer signaling … When the cross-link interference parameter is notified to the second terminal by using the higher layer signaling, the cross-link interference parameter may be combined with the target power value into one parameter and notified to the second terminal, or may be separately notified to the second terminal. When the cross-link interference parameter is notified to the second terminal by using the physical layer signaling, the cross-link interference parameter may be combined with the closed-loop power value into one parameter and notified to the second terminal, or may be separately notified to the second terminal” – See [0168]; The second terminal (first UE) receives, from the second base station (base station)), a transmit power control parameter (power control configuration) which may include a cross-link interference parameter, closed-loop power value, target power value, and so on.  The second base station corresponds to a “first network” for the second terminal) and
a reference signal measurement configuration (“receiving, by the second terminal, a relationship between a characteristic of the interference measurement signal and a location of the data signal, where the location includes at least one of a time domain location, a frequency domain location, and a space domain location” – See [0021]; “S402. The second base station sends the information about the interference measurement resource to a second terminal” – See [0140]; “S404. The second base station sends the information about the interference measurement signal to the second terminal” – See [0144]; The second terminal (first UE) also receives, from the second base station (base station) information about an interference measurement resource and information about the interference measurement signal (reference signal measurement configuration))
receiving, based at least in part on the reference signal measurement configuration, a reference signal from at least one wireless device of a second network (“S405. The first terminal sends, on the interference measurement resource indicated by the information about the interference measurement resource, the interference measurement signal indicated by the information about the interference measurement signal” – See [0149]; “S406. The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal” – See [0152]; The second terminal (first UE) receives a reference signal transmitted by a first terminal served by a first base station (wireless device of a second network), based on the reference signal measurement configuration, wherein the second base station and first base station respectively correspond to the first network and second network);
determining, based at least in part on the power control configuration and the received reference signal, an interference level for the second network introduced by the first network (“S406. The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal. Specifically, the second terminal may determine, based on the information about the interference measurement resource, a resource on which the interference measurement signal is to be monitored, measure the interference monitoring signal after detecting, through monitoring, the interference measurement signal, and determine interference measurement signal strength or a path loss by using the information about the interference measurement signal” – See [0152]-[0153]; The second terminal (first UE) determines an interference strength (interference level) for the first terminal (wireless device of the second network));
adjusting a transmission power limit for the UE based at least in part on the determined interference level and the power control configuration; and transmitting signals to the base station according to the adjusted transmission power limit (“S407. The second terminal controls, based on the interference measurement signal strength that is detected through monitoring, power at which the second terminal sends a data signal to the second base station” – See [0157]; “determining, by the second terminal, uplink transmit power to the second network device based on a correspondence between the interference measurement signal strength and a transmit power control parameter” – See [0028]; The second terminal (first UE) adjusts its transmission power limit based on the determined interference level and power control configuration, and sends data signals to the second base station (base station) using the adjusted transmission power limit).

Regarding Claim 4, Zhang teaches the method of Claim 1.  Zhang further teaches detecting the reference signal from the at least one wireless device of the second network on at least one of a same subcarrier or on an adjacent subcarrier as a subcarrier of the first network (“interference between links in different directions, may be caused between neighboring cells on a same time domain/frequency domain resource” – See [0005]; “Resource element (Resource Element, RE): A resource element corresponds to a one subcarrier in frequency domain, and corresponds to one OFDM symbol in time domain” – See [0266]; The interfering resources of the first and second networks include a same frequency domain resource, wherein the frequency domain resource includes a subcarrier).

Regarding Claim 5, Zhang teaches the method of Claim 1.  Zhang further teaches detecting, based at least in part on the reference signal measurement configuration, the reference signal during a first reference signal transmission window configured for the second network (“the indication information of the interference measurement resource includes at least one of a time domain location” – See [0009]; “In an example, the time domain location includes a subframe, a slot, a mini-subframe, a mini-slot, an OFDM symbol, or a resource unit fewer than one OFDM symbol” – See [0055]; “S401. A first base station sends information about an interference measurement resource to a first terminal and a second base station” – See [0126]; “S406. The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal” – See [0152]; The first base station (second network) configures the interference measurement resource, wherein the interference measurement resource includes a time domain location of the interference measurement signal (first reference signal transmission window configured for the second network).  The second terminal (first UE) detects the interference measurement signal (reference signal) based on the configured measurement resource/time domain location).

Regarding Claim 10, Zhang teaches the method of Claim 1.  Zhang further teaches that the at least one wireless device comprises a neighbor UE associated with the second network or a neighbor base station associated with the second network (See Figs. 3 and 4; As shown above with respect to Claim 1, Zhang’s first terminal is a neighbor UE associated with a second cell/network).

Regarding Claim 11, Zhang teaches the method of Claim 1.  Zhang further teaches that the reference signal comprises a sounding reference signal or a synchronization signal block (“In an example, the interference measurement signal is a demodulation reference signal, a channel state information-reference signal, a sounding reference signal, a preamble, or a new signal” – See [0017]; The interference measurement signal (reference signal) is a sounding reference signal).

Claim 18 is rejected based on reasoning similar to Claim 1.
Claim 21 is rejected based on reasoning similar to Claim 4.
Claim 22 is rejected based on reasoning similar to Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0112503) in view of Luo et al. (US 2014/0295907).

Regarding Claim 2, Zhang teaches the method of Claim 1.  Zhang further teaches determining, based at least in part on the received reference signal, an amount of interference to the second network that would be caused by transmissions from the UE according to the power control configuration, wherein the power control configuration comprises an initial transmission power limit of the UE (“S406. The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal. Specifically, the second terminal may determine, based on the information about the interference measurement resource, a resource on which the interference measurement signal is to be monitored, measure the interference monitoring signal after detecting, through monitoring, the interference measurement signal, and determine interference measurement signal strength or a path loss by using the information about the interference measurement signal” – See [0152]-[0153]; The UE determines, based on the received reference signal, an interference strength/amount based on a current/initial transmit power).
Zhang does not explicitly teach adjusting the initial transmission power limit of the UE based at least in part on the amount of interference that would be caused to the second network, wherein the adjusted transmission power limit of the UE maintains the amount of interference that would be caused to the second network to below a threshold interference level supported by the second network.
However, Luo teaches adjusting the initial transmission power limit of the UE based at least in part on the amount of interference that would be caused to the second network, wherein the adjusted transmission power limit of the UE maintains the amount of interference that would be caused to the second network to below a threshold interference level supported by the second network (“Broadcasted load indicators (e.g., 2461-246N) are processed at user equipment 210 and transmission power of the terminal is adjusted so as to attain a desired level of interference at non-serving sectors” – See [0045]; The UE adjusts its transmission power based on interference levels in a non-serving cell (second network) so that the interference is below a desired/threshold level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include adjusting the initial transmission power limit of the UE based at least in part on the amount of interference that would be caused to the second network, wherein the adjusted transmission power limit of the UE maintains the amount of interference that would be caused to the second network to below a threshold interference level supported by the second network.  Motivation for doing so would be to attain a desired level of interference at the second network.

Regarding Claim 12, Zhang teaches the method of Claim 1.  Zhang does not explicitly teach that the transmission power limit comprises a power spectral density limit for the first network.
However, Luo teaches that the transmission power limit comprises a power spectral density limit for the first network (“terminals transmitting at elevated power or power spectral density can be responsible for the generated interference” – See [0065]; “The logical state of a load indicator--e.g., "true" in case the received interference metric exceeds a threshold value, or "false" in case said metric is below the threshold--is checked at 720. In the case the load indicator is "true," at 730 the terminal lowers its transmission power spectral density (PSD) level” – See [0067]; A UE adjusts a transmission power limit by lowering its transmission power density for the first network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the transmission power limit comprises a power spectral density limit for the first network.  Motivation for doing so would be to prevent the UE from generating interference using techniques that are known in the art (See Luo, [0065]).

Claim 19 is rejected based on reasoning similar to Claim 2.
Claim 25 is rejected based on reasoning similar to Claim 12.

Claims 3, 7, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0112503) in view of Yang et al. (US 2020/0053661).

Regarding Claim 3, Zhang teaches the method of Claim 1.  Zhang does not explicitly teach determining that the second network has a higher network priority level than the first network, wherein adjusting the transmission power limit for the UE is further based at least in part on the second network having the higher network priority level.
However, Yang teaches determining that the second network has a higher network priority level than the first network, wherein adjusting the transmission power limit for the UE is further based at least in part on the second network having the higher network priority level (“One or more WTRUs (e.g., WTRUs 206a, 206b, 206c) may be in a second cell 200B that may include the second TRP 204. One or more WTRUs 206d, 206e in the first cell 200A with the first TRP 202 (e.g., close to the cell boundary) may receive interference (e.g., large interference e.g., from UL transmissions of one or more WTRUs (e.g., WTRU 206c) in the second cell 200B with the second TRP 204. The interference from UL transmission of WTRUs in a neighboring cell may be represented as WTRU-WTRU interference” – See [0070]; “A victim WTRU 302 may receive a DL payload from a serving TRP” – See [0075]; “aggressor WTRUs in a neighboring cell (e.g., the second cell 400B)” – See [0097]; “The first WTRU may determine a second priority associated with a payload of the second WTRU (e.g., a downlink payload). The second priority associated with the downlink payload may be indicated in the received IMRS transmission. The first WTRU may determine that the second priority is greater than the first priority. The first WTRU may adjust an uplink transmission power of the first WTRU, for example, based on the first priority and the second priority. The first WTRU may reduce the uplink transmission power when the second priority is greater than the first priority. An amount that the uplink transmission power is reduced may be based on the measured IMRS transmission and/or a receive power that may be determined by measuring the IMRS transmission” – See [0004]; A first UE in a first network determines first and second priorities for payload transmissions in first and second networks (e.g., a serving cell and a neighboring cell).  When the second priority is higher than the first priority, the first UE adjusts the transmission power limit by reducing uplink transmission power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include determining that the second network has a higher network priority level than the first network, wherein adjusting the transmission power limit for the UE is further based at least in part on the second network having the higher network priority level.  Motivation for doing so would be to enable various service requirements to be met, such as those for a URLLC service which requires a low bit error rate and tolerates less interference (See Yang, [0085]).

Regarding Claim 7, Zhang teaches the method of Claim 1.  Zhang does not explicitly teach transmitting an indication of the adjusted transmission power limit to the base station serving the UE.
However, Yang teaches transmitting an indication of the adjusted transmission power limit to the base station serving the UE (“An aggressor WTRU may report a transmission power (TP) adjustment and/or additional information to a network. In an example, an aggressor WTRU may, e.g., upon detecting the presence of an IMRS and its associated information (e.g., additional information such as victim WTRU ID, neighboring TRP ID, beam ID, DL payload priority) may be configured to report information to a network. The reported information may include a TP adjustment (e.g., an amount of power reduction, which may include zero power). The aggressor WTRU reporting information may allow a network to (e.g., better) perform data detection and/or demodulation. In an example, an aggressor WTRU may be configured to send information to a network using, for example, a PUCCH part (e.g., example shown in FIG. 3). An aggressor WTRU may report its TP adjustment and/or power backoff, for example, using an index as described herein” – See [0112]; The UE reports/indicates the adjusted transmission power to the base station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include transmitting an indication of the adjusted transmission power limit to the base station serving the UE.  Motivation for doing so would be to enable the base station to perform better data detection and demodulation (See Yang, [0112]).

Claim 20 is rejected based on reasoning similar to Claim 3.
Claim 24 is rejected based on reasoning similar to Claim 7.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0112503) in view of Hwang et al. (US 2018/0249449).

Regarding Claim 6, Zhang teaches the method of Claim 1.  Zhang does not explicitly teach determining that at least one of the first network, the second network, or a combination thereof, comprise an asynchronous network, wherein adjusting the transmission power limit for the UE is further based at least in part on the asynchronous network.
However, Hwang teaches determining that at least one of the first network, the second network, or a combination thereof, comprise an asynchronous network, wherein adjusting the transmission power limit for the UE is further based at least in part on the asynchronous network (“the UE determines whether or not the network corresponds to a synchronous network (S101). Based on the determined result, in case the network corresponds to an asynchronous network, the UE receives a PDSCH by using an MMSE-IRC receiver (S103)” – See [0179]; “The control information transmitted through the PDCCH is denoted downlink control information (DCI). The DCI may include resource allocation of PDSCH (this is also referred to as downlink (DL) grant), resource allocation of PUSCH (this is also referred to as uplink (UL) grant), a set of transmission power control commands for individual UEs in some UE group, and/or activation of Voice over Internet Protocol (VoIP)” – See [0061]; The UE receives power control commands for adjusting transmit power based on a determination of whether the network is an asynchronous network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include determining that at least one of the first network, the second network, or a combination thereof, comprise an asynchronous network, wherein adjusting the transmission power limit for the UE is further based at least in part on the asynchronous network.  Motivation for doing so would be to reduce complexity in the UE (See Hwang, [0162]).

Claim 23 is rejected based on reasoning similar to Claim 6.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0112503) in view of Lei et al. (US 2018/0167848).

Regarding Claim 8, Zhang teaches the method of Claim 1.  Zhang does not explicitly teach that the first network and the second network are associated with a same network operator.
However, Lei teaches that the first network and the second network are associated with a same network operator (“FIGS. 3A and 3B show examples of the competitive environments described above. FIG. 3A illustrates a heterogeneous deployment 300A wherein four eNBs being operated by two operators are sharing medium access. Operator one (Op1) 301 is transmitting data using more powerful eNB 302 and less powerful eNB 303. Less powerful eNB 303 is transmitting data to UE 304 and UE 305. More powerful eNB 302 is transmitting data to UE 306, UE 307, and UE 308. In this example, eNB 303 can be configured as a victim node, and eNB 302 can be configured as an aggressor node. In this embodiment, the unique reservation technique employs the use of new radio channel reservation signals at least to protect less powerful transmissions of victim eNB 303 from the more powerful transmissions of aggressor eNB 302. In this example, victim node 303 will be given priority access to the shared radio medium in a time-sharing fashion as compared to aggressor node 302. Heterogeneous deployment 300A also includes operator two (Op2) 309, which is transmitting data using more powerful eNB 310 and less powerful eNB 311” – See [0098]; “the unique reservation technique disclosed herein operates on a shared spectrum (e.g., unlicensed and licensed spectrum) and operates with both inter-operator and intra-operator deployments” – See [0014]; The first and second networks may be deployed in an intra-operator fashion, where the plurality of cells/base stations are the same operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the first network and the second network are associated with a same network operator.  Motivation for doing so would be to perform interference management in intra-operator scenarios involving sharing of radio mediums between large eNBs and smaller eNBs, such as femtocells (See Lei, [0009]).

Regarding Claim 9, Zhang teaches the method of Claim 1.  Zhang does not explicitly teach that the first network and the second network are associated with different network operators.
However, Lei teaches that the first network and the second network are associated with different network operators (“FIGS. 3A and 3B show examples of the competitive environments described above. FIG. 3A illustrates a heterogeneous deployment 300A wherein four eNBs being operated by two operators are sharing medium access. Operator one (Op1) 301 is transmitting data using more powerful eNB 302 and less powerful eNB 303. Less powerful eNB 303 is transmitting data to UE 304 and UE 305. More powerful eNB 302 is transmitting data to UE 306, UE 307, and UE 308. In this example, eNB 303 can be configured as a victim node, and eNB 302 can be configured as an aggressor node. In this embodiment, the unique reservation technique employs the use of new radio channel reservation signals at least to protect less powerful transmissions of victim eNB 303 from the more powerful transmissions of aggressor eNB 302. In this example, victim node 303 will be given priority access to the shared radio medium in a time-sharing fashion as compared to aggressor node 302. Heterogeneous deployment 300A also includes operator two (Op2) 309, which is transmitting data using more powerful eNB 310 and less powerful eNB 311” – See [0098]; “the unique reservation technique disclosed herein operates on a shared spectrum (e.g., unlicensed and licensed spectrum) and operates with both inter-operator and intra-operator deployments” – See [0014]; The first and second networks may be deployed in an inter-operator fashion, where the plurality of cells/base stations are operated by different operators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the first network and the second network are associated with different network operators.  Motivation for doing so would be to enable transmissions to be scheduled on a shared medium that is shared by a plurality of licensed network operators (See Lei, Abstract).

Claims 13, 17, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0112503) in view of Yang et al. (US 2020/0053661) and Luo et al. (US 2014/0295907).

Regarding Claim 13, Zhang teaches a method for wireless communication at a network device associated with a first network, comprising:
transmitting, to a user equipment (UE) served by a base station in the first network, a power control configuration identifying a transmission power limit for the UE to use to maintain an interference level for the second network introduced by the first network (“determining, by the second terminal, uplink transmit power to the second network device based on a correspondence between the interference measurement signal strength and a transmit power control parameter” – See [0028]; “Based on the foregoing system architecture, there are two solutions to control interference caused by the second terminal to the first terminal: One solution may be controlling power at which the second terminal sends a data signal” – See [0124]; “the transmit power control parameter includes any one or more of the following: a target power value, a path loss compensation factor, a closed-loop transmit power value, and a cross-link interference parameter” – See [0032]; “The cross-link interference parameter may be notified by the second base station to the second terminal by using at least one of higher layer signaling, MAC layer signaling, and physical layer signaling … When the cross-link interference parameter is notified to the second terminal by using the higher layer signaling, the cross-link interference parameter may be combined with the target power value into one parameter and notified to the second terminal, or may be separately notified to the second terminal. When the cross-link interference parameter is notified to the second terminal by using the physical layer signaling, the cross-link interference parameter may be combined with the closed-loop power value into one parameter and notified to the second terminal, or may be separately notified to the second terminal” – See [0168]; The second base station (base station in the first network) transmits, to the second terminal (UE served by the base station in the first network), a transmit power control parameter (power control configuration) which the second terminal uses to identify a transmit power to use to control/maintain the interference level introduced by the second terminal (UE served by the base station in the first network)) and
a reference signal measurement configuration (“receiving, by the second terminal, a relationship between a characteristic of the interference measurement signal and a location of the data signal, where the location includes at least one of a time domain location, a frequency domain location, and a space domain location” – See [0021]; “S402. The second base station sends the information about the interference measurement resource to a second terminal” – See [0140]; “S404. The second base station sends the information about the interference measurement signal to the second terminal” – See [0144]; The second terminal (UE served by the base station in the first network) also receives, from the second base station (base station in the first network) information about an interference measurement resource and information about the interference measurement signal (reference signal measurement configuration))
for the UE to measure reference signal transmissions from a wireless device in the second network (“S405. The first terminal sends, on the interference measurement resource indicated by the information about the interference measurement resource, the interference measurement signal indicated by the information about the interference measurement signal” – See [0149]; “S406. The second terminal determines, based on the information about the interference measurement resource and the information about the interference measurement signal, interference measurement signal strength sent by the first terminal” – See [0152]; The second terminal (UE served by the base station in the first network) receives/measures a reference signal transmitted by a first terminal served by a first base station (wireless device of the second network), based on the reference signal measurement configuration, wherein the second base station and first base station respectively correspond to the first network and second network); and
receiving a measurement report from the UE based at least in part on the reference signal measurement configuration (“The interference measurement signal strength may be included in an interference measurement report. The interference measurement report may be reported to the second base station” – See [0155]; The second base station (base station in the first network) receives, from the second UE (UE served by the base station in the first network) a measurement report that includes the measurement values).
Zhang does not explicitly teach identifying a second network that is associated with a priority level higher than the first network.
However, Yang teaches identifying a second network that is associated with a priority level higher than the first network (“One or more WTRUs (e.g., WTRUs 206a, 206b, 206c) may be in a second cell 200B that may include the second TRP 204. One or more WTRUs 206d, 206e in the first cell 200A with the first TRP 202 (e.g., close to the cell boundary) may receive interference (e.g., large interference e.g., from UL transmissions of one or more WTRUs (e.g., WTRU 206c) in the second cell 200B with the second TRP 204. The interference from UL transmission of WTRUs in a neighboring cell may be represented as WTRU-WTRU interference” – See [0070]; “A victim WTRU 302 may receive a DL payload from a serving TRP” – See [0075]; “aggressor WTRUs in a neighboring cell (e.g., the second cell 400B)” – See [0097]; “The first WTRU may determine a second priority associated with a payload of the second WTRU (e.g., a downlink payload). The second priority associated with the downlink payload may be indicated in the received IMRS transmission. The first WTRU may determine that the second priority is greater than the first priority. The first WTRU may adjust an uplink transmission power of the first WTRU, for example, based on the first priority and the second priority. The first WTRU may reduce the uplink transmission power when the second priority is greater than the first priority. An amount that the uplink transmission power is reduced may be based on the measured IMRS transmission and/or a receive power that may be determined by measuring the IMRS transmission” – See [0004]; A first UE in a first network determines first and second priorities for payload transmissions in first and second networks (e.g., a serving cell and a neighboring cell).  When the second priority is higher than the first priority, the first UE adjusts the transmission power limit by reducing uplink transmission power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include identifying a second network that is associated with a priority level higher than the first network.  Motivation for doing so would be to enable various service requirements to be met, such as those for a URLLC service which requires a low bit error rate and tolerates less interference (See Yang, [0085]).
Zhang does not explicitly teach that the interference level for the second network introduced by the first network is maintained below a threshold interference level supported by the second network.
However, Luo teaches a transmission power limit for the UE to use to maintain an interference level for the second network introduced by the first network below a threshold interference level supported by the second network (“Broadcasted load indicators (e.g., 2461-246N) are processed at user equipment 210 and transmission power of the terminal is adjusted so as to attain a desired level of interference at non-serving sectors” – See [0045]; The UE adjusts its transmission power based on interference levels in a non-serving cell (second network) so that the interference is below a desired/threshold level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang such that the UE uses the transmission power limit to maintain an interference level for the second network introduced by the first network below a threshold interference level supported by the second network.  Motivation for doing so would be to attain a desired level of interference at the second network.

Regarding Claim 17, Zhang in view of Yang and Luo teaches the method of Claim 13.  Zhang does not explicitly teach receiving an indication of an adjusted transmission power limit from the UE.
However, Yang teaches receiving an indication of an adjusted transmission power limit from the UE (“An aggressor WTRU may report a transmission power (TP) adjustment and/or additional information to a network. In an example, an aggressor WTRU may, e.g., upon detecting the presence of an IMRS and its associated information (e.g., additional information such as victim WTRU ID, neighboring TRP ID, beam ID, DL payload priority) may be configured to report information to a network. The reported information may include a TP adjustment (e.g., an amount of power reduction, which may include zero power). The aggressor WTRU reporting information may allow a network to (e.g., better) perform data detection and/or demodulation. In an example, an aggressor WTRU may be configured to send information to a network using, for example, a PUCCH part (e.g., example shown in FIG. 3). An aggressor WTRU may report its TP adjustment and/or power backoff, for example, using an index as described herein” – See [0112]; The base station receives a report/indication of the adjusted transmission power from the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include receiving an indication of an adjusted transmission power limit from the UE.  Motivation for doing so would be to enable the base station to perform better data detection and demodulation (See Yang, [0112]).

Claim 26 is rejected based on reasoning similar to Claim 13.
Claim 30 is rejected based on reasoning similar to Claim 17.

Claims 16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2021/0112503) in view of Yang et al. (US 2020/0053661) and Luo et al. (US 2014/0295907) and further in view of Xu et al. (US 2013/0176874).

Regarding Claim 16, Zhang in view of Yang and Luo teaches the method of Claim 13.  Zhang does not explicitly teach determining that the second network is deployed in a geographic area within a threshold range of a coverage area of the first network, wherein identifying the second network is based at least in part on the determining.
However, Xu teaches determining that the second network is deployed in a geographic area within a threshold range of a coverage area of the first network, wherein identifying the second network is based at least in part on the determining (“a base station determines a path loss and/or a distance measurement between a serving base station and a neighbor base station” – See [0083]; “The base station sets a cell-specific power control parameter based at least in part on the determination in block 1204. In some cases, the base station may increase the cell-specific power control parameter from an initial value when the distance or path loss is greater than a threshold. Alternatively, the base station may decrease the cell-specific power control parameter from an initial value when the distance or path loss is less than a threshold” – See [0084]; The base station determines that a distance between the base station and a neighboring base station is less than a threshold (i.e., second network is deployed in a geographic area within a threshold range of a coverage area of the first network) and when the neighboring base station is identified, the base station performs power control/interference coordination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include determining that the second network is deployed in a geographic area within a threshold range of a coverage area of the first network, wherein identifying the second network is based at least in part on the determining.  Motivation for doing so would be to perform power control based on proximity of neighboring base stations in order to mitigate potential interference (See Xu, [0069] and [0078]).

Claim 29 is rejected based on reasoning similar to Claim 16.

Allowable Subject Matter
Claims 14, 15, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478